 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE
 8    CASSANDRA HEDRICK,                                 CASE NO. C18-32RSM
 9                     Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                         MOTION TO CONTINUE TRIAL DATE
10             v.
11    AMZN WACS, LLC,
12                     Defendant.
13

14
              This matter is before the Court on Plaintiff’s Motion to Continue Trial Date. Dkt. #26.
15
     Plaintiff indicates that due to health issues she has been unable to sit for her deposition,
16
     complicating discovery. Id. Plaintiff requests that the trial and all related unexpired deadlines
17

18   be continued at least four months. Id. Defendant does not oppose the Motion, which the Court

19   construes as an admission that the Motion has merit. LCR 7(b)(2). Accordingly, and for the

20   reasons laid out in Plaintiff’s Motion, the Court finds and ORDERS that:
21         1. Good cause exists and Plaintiff’s Motion to Continue Trial Date (Dkt. #26) is
22
              GRANTED.
23
     ///
24
     ///
25

26   ///

     ///


     ORDER – 1
       2. The Clerk shall set a new trial date not earlier than October 28, 2019, and shall issue an
 1

 2        amended scheduling order setting all unexpired pretrial deadlines accordingly.

 3        DATED this 4th day of January 2019.

 4

 5

 6
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
